                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                 February 21, 2019
                         UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION

AUSTIN MOTT JR,                               §
TDCJ # 01119500,                              §
                                              §
         Petitioner,                          §
VS.                                           §   CIVIL ACTION NO. 3:19-CV-36
                                              §
LORIE DAVIS,                                  §
                                              §
         Respondent.                          §

                                ORDER TO TRANSFER

       Petitioner Austin Mott, Jr., an inmate in the custody of the Texas Department of

Criminal Justice–Correctional Institutions Division (“TDCJ”), has filed a petition for a

writ of habeas corpus under 28 U.S.C. § 2254. The petition challenges a disciplinary

proceeding at the Terrell Unit. After reviewing the pleadings, the Court concludes that

this action must be transferred for reasons set forth briefly below.

       The petitioner is in custody pursuant to a judgment and sentence by a state court in

Texas, which has more than one federal district. Therefore, jurisdiction over the petition

is determined by the place of conviction or the place of confinement, as follows:

       Where an application for a writ of habeas corpus is made by a person in
       custody under the judgment and sentence of a State court of a State which
       contains two or more Federal judicial districts, the application may be filed
       in the district court for the district wherein such person is in custody or in
       the district court for the district within which the State court was held
       which convicted and sentenced him and each of such district courts shall
       have concurrent jurisdiction to entertain the application.




1/2
28 U.S.C. § 2241(d). The Fifth Circuit has emphasized that, under § 2241(d), a petitioner

may seek a federal writ of habeas corpus in one of only two places: (1) the district in

which the state court conviction was entered, or (2) the district within which the

petitioner is incarcerated. See Wadsworth v. Johnson, 235 F.3d 959, 962 (5th Cir. 2000).

       Newton County, where the challenged state court conviction was entered, is

located in the Eastern District of Texas, Beaumont Division. See 28 U.S.C. § 124(c)(2).

The Beto Unit, where the petitioner is presently incarcerated, is located in Anderson

County, which is in the Eastern District of Texas, Tyler Division.        See 28 U.S.C.

§ 124(c)(1). Although Petitioner’s disciplinary hearing was at the Terrell Unit in the

Southern District of Texas, Galveston Division, TDCJ is not a state court for purposes of

jurisdiction under § 2241. See Wadsworth, 235 F.3d at 962. This Court lacks jurisdiction

over the petition.

       Accordingly, the Clerk of Court is ORDERED to TRANSFER this habeas action

to the United States District Court for the Eastern District of Texas, Beaumont Division,

and to provide a copy of this order to the parties.

       SIGNED at Galveston, Texas, this 21st day of February, 2019.


                                               ___________________________________
                                               George C. Hanks Jr.
                                               United States District Judge




2/2
